             Case 1:19-cv-03135-TNM Document 11 Filed 08/10/20 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

____________________________________
                                     )
GUN OWNERS OF AMERICA, INC.,         )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )                 Case No. 19-cv-3135 (TNM)
                                     )
U.S. DEPARTMENT OF JUSTICE,          )
                                     )
                  Defendant.         )
____________________________________ )

                                      JOINT STATUS REPORT

        Pursuant to this Court’s April 20, 2020, Minute Order, Gun Owners of America, Inc.,

(“Plaintiff”) and United States Department of Justice (“Defendant”) hereby file the following joint

status report.

        1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon Defendant seeking records related to the “Privacy Policy” contained on

Defendant's website.

        2.       Since the last Joint Status Report, the Defendant have provided Plaintiffs with the

“emails trails” that were referred to in the records produced to Plaintiff previously.

        3.       Parties are continuing to confer in a good faith attempt to clarify and resolve any

issues that Plaintiff may have with the Defendant’s response and the possible referrals of Plaintiff’s

FOIA request.

        4.       The parties suggest that they provide the Court with a joint status report on or before

September 10, 2020, so that the parties have an opportunity to continue to address any issues that

may arise before informing the Court if a Vaughn Index and schedule for dispositive motions will be

necessary.
          Case 1:19-cv-03135-TNM Document 11 Filed 08/10/20 Page 2 of 2




DATED: August 10, 2020                         Respectfully submitted,

                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney

 /s/ Robert J. Olson              .           DANIEL F. VAN HORN, D.C. Bar # 924092
ROBERT J. OLSON, D.C. Bar # 1029318           Chief, Civil Division
WILLIAM J. OLSON, D.C. Bar # 233833
JEREMIAH L. MORGAN, D.C. Bar # 1012943
William J. Olson, P.C.
370 Maple Avenue West, Suite 4                BY: /s/ Darrell C. Valdez        .
Vienna, VA 22180-5615                         DARRELL C. VALDEZ, D.C. Bar # 420232
703-356-5070                                  Assistant United States Attorney
wjo@mindspring.com                            United States Attorney’s Office
                                              Civil Division
Counsel for Plaintiff                         555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2507
                                              darrell.valdez@usdoj.gov

                                              Counsel for Defendant




                                         2
